              Case 17-16490-amc             Doc 48        Filed 08/13/20 Entered 08/13/20 14:55:28                      Desc Main
                                                          Document Page 1 of 2
Office Mailing Address:                                                                                               Send Payments ONLY to:
Scott F. Waterman, Trustee                                                                                          Scott F. Waterman, Trustee
2901 St. Lawrence Avenue, Suite 100                                                                                               P.O. Box 680
Reading, PA 19606                                                                                                    Memphis, TN 38101-0680

                                 OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
                                         REPORT OF RECEIPTS AND DISBURSEMENTS
                                        Activity for the period from 01/01/2019 to 08/12/2020
                                                   Chapter 13 Case No. 17-16490-AMC



         MIA A. MITCHELL                                                                                        Petition Filed Date: 09/22/2017
         2105 S. 58TH STREET                                                                                     341 Hearing Date: 11/17/2017
         PHILADELPHIA PA 19143
                                                                                                                Confirmation Date: 04/25/2018



                                                      Case Status: Open / Unconfirmed
                                 RECEIPTS / PAYMENT HISTORY FOR THE TIME PERIOD SELECTED
 Date                  Amount     Check No.        Date                Amount     Check No.        Date                 Amount    Check No.
 01/14/2019            $400.00    17749257134      01/14/2019           $49.00    25606915290      02/05/2019           $449.00   208221242383
 03/11/2019            $449.00    25606984498      04/10/2019          $400.00    17865504848      05/14/2019            $98.00   17865506038
 05/14/2019            $400.00    17865505128      06/11/2019          $449.00    17962600852      07/10/2019           $449.00   25958781325
 08/19/2019            $449.00    17680563282      09/10/2019          $449.00    19022661842      10/16/2019           $449.00   19033448099
 11/20/2019            $449.00    19036244144      12/31/2019          $300.00    19056616913      12/31/2019           $149.00   19056616914
 01/22/2020            $449.00    26191574302      03/02/2020          $449.00    25867049117      04/10/2020           $449.00   19097630478
 05/11/2020            $449.00    19062154156      07/06/2020          $449.00    26442169942      07/06/2020           $449.00   26635765667

          Total Receipts for the Period: $8,082.00 Amount Refunded to Debtor Since Filing: $0.00 Total Receipts Since Filing: $13,396.00


                                 DISTRIBUTIONS TO CREDITORS FOR THE TIME PERIOD SELECTED

                                                          CLAIMS AND DISTRIBUTIONS
Claim #                     Claimant Name                            Class                 Claim Amount           Amount Paid       Balance Due

    1      AMERICAN HONDA FINANCE CORP                      Secured Creditors                   $9,031.18               $0.00          $9,031.18
           »» 001
    6      AMERICAN INFOSOURCE LP AS AGENT FOR              Unsecured Creditors                  $138.05                $0.00              $138.05
           »» 006
    7      ASHLEY FUNDING SVCS LLC                          Unsecured Creditors                   $52.48                $0.00               $52.48
           »» 007
    3      EDUCATIONAL CREDIT MGMT CORP                     Unsecured Creditors               $19,197.30                $0.00         $19,197.30
           »» 003
    4      EDUCATIONAL CREDIT MGMT CORP                     Unsecured Creditors                 $6,665.88               $0.00          $6,665.88
           »» 004
    5      FEDERAL LOAN SERVICING                           Unsecured Creditors               $44,619.17                $0.00         $44,619.17
           »» 005
    11     PHFA-HEMAP                                       Mortgage Arrears                       $0.00                $0.00                $0.00
           »» 011
    9      CITY OF PHILADELPHIA (LD)                        Secured Creditors                   $2,715.19            $1,310.36         $1,404.83
           »» 009
    10     CITY OF PHILADELPHIA (LD)                        Secured Creditors                   $2,321.00            $1,120.11         $1,200.89
           »» 010
    8      TD BANK NA                                       Mortgage Arrears                  $15,875.01             $7,661.37         $8,213.64
           »» 008
    2      WELLS FARGO DEALER SERVICES                      Secured Creditors                    $505.61              $244.02              $261.59
           »» 002
    12     BRAD J SADEK ESQ                                 Attorney Fees                       $1,890.00            $1,890.00               $0.00
           »» 012




Page 1 of 2
              Case 17-16490-amc         Doc 48     Filed 08/13/20 Entered 08/13/20 14:55:28                   Desc Main
                                                   Document Page 2 of 2
Chapter 13 Case No. 17-16490-AMC
                                                             SUMMARY



         Summary of all receipts and disbursements from date filed through 8/12/2020:
                  Total Receipts:          $13,396.00                 Current Monthly Payment:     $449.00
                  Paid to Claims:          $12,225.86                 Arrearages:                   $611.00
                  Paid to Trustee:          $1,170.14                 Total Plan Base:           $25,681.00
                  Funds on Hand:                $0.00

         NOTES:

         • PAY YOUR MONTHLY TRUSTEE PAYMENT ONLINE! Visit www.readingch13.com/payments/
            for more information.

         • Your case information is available to view online at the National Data Center. Please visit www.ndc.org.




Page 2 of 2
